DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(l) because character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. In the instant case, the weight of all lines in Figures 1-7 are insufficiently dense and dark.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cushion block, the cushion block being mounted on the spray gun housing; when the locking switching is located at the locking position, the cushion block is located on a side, far away from the operating handle, of the locking portion and is abutted against the locking portion, so as to lock the locking switch at the locking position as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner cover being sleeved on an outer side of the boiler body" in line 8. It appears to be idiomatically and/or grammatically incorrect.
Claim 8 recite the limitation "a cushion block, the cushion block being mounted on the spray gun outer shell; when the locking switching is located at the locking position, the cushion block is located on the side, far away from the operating handle, of the locking portion and is abutted against the locking portion, so as to lock the locking switch at the locking position" in lines 5-8. It appears to be idiomatically and/or grammatically incorrect. It is unclear what element or combination of elements are abutted against the locking portion? 
In claim 12, line 2, the recitation “a water replenishing pipeline” appears to be a double inclusion of the “water conveying pipeline” recited in line 3 of claim 11.
In claim 13, line 7, the recitation “a control valve” appears to be a double inclusion of the “steam on-off control valve” recited in line 6.
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO2004/078542) in view of DeWall et al. (US 7,516,910. DeWall hereafter).
With respect to claim 1, Lim discloses a carwash machine, comprising: a steam generator (Figs. 1 and 2) and a spray gun (nozzle. Page 5, line 15) connected to the steam generator (200); wherein, the steam generator comprises: a boiler body (10); an inner cover (24), the inner cover being sleeved on an outer side of the boiler body, and a gap (gap containing 30) between the inner cover and the boiler body forming a gas discharge channel (30) used for discharging gas from the boiler body (via 34).
Lim fails to disclose the spray gun comprises a spray gun outer shell and an operating handle; the operating handle is provided on the spray gun outer shell to control the on and off of fluid of the spray gun by pulling the operating handle, the spray gun further comprises: a locking switch, the locking switch being adjustably mounted on the spray gun outer shell, and the locking switch being positioned on one side of the operating handle and limit cooperating with the operating handle, so as to prevent the operating handle from being pulled when the spray gun is in a non-operating state.
However, DeWall teaches a spray gun (15. Figs. 1-6), comprises a spray gun outer shell (30) and an operating handle (65); the operating handle is provided on the spray gun outer shell to control the on and off of fluid of the spray gun by pulling the operating handle, the spray gun further comprises: a locking switch (trigger lock assembly 85), the locking switch being adjustably mounted on the spray gun outer shell, and the locking switch  being positioned on one (rear) side of the operating handle and limit cooperating with the operating handle (Fig. 3), so as to prevent the operating handle from being pulled when the spray gun is in a non-operating state (FIGS. 2, 3, and 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a locking switch spray gun, as taught by DeWall, to Lim’s carwash machine, in order to provide control spraying and lock and unlock capabilities to the spray gun (Abstract, lines 8-14).
With respect to claim 2, Lim’s carwash machine modified by DeWall’s spray gun, Lim further discloses wherein the boiler body has a combustion chamber (18 and 22); the steam generator further comprises: an igniting component (inside 18), the igniting component being arranged facing the combustion chamber, to ignite gas entering the combustion chamber (Fig. 2).
With respect to claim 3, Lim’s carwash machine modified by DeWall’s spray gun, Lim further discloses wherein the steam generator further comprises: a windproof cover (casing of 18), the windproof cover being arranged on an outer side of the igniting component, and a cover chamber (chamber of the casing of 18) of the windproof cover is in communication with the combustion chamber.
With respect to claim 4, Lim’s carwash machine modified by DeWall’s spray gun, Lim further discloses wherein the steam generator further comprises: an outer cover (wall radially inward of 16), the outer cover being sleeved on an outer side of the inner cover, and a gap (gap containing 30) between the inner cover and the outer cover forming a gas intake channel (channel of gap containing 30) for (capable of) gas to flow in the combustion chamber; an igniting cover (casing downstream of 18), at least a part of the igniting cover being in the combustion chamber, one end (left) of the igniting cover being in communication with the windproof cover, and the other (right) end of the igniting cover being in communication with the combustion chamber; wherein, a gas outlet (32) of the gas intake channel is in communication with a cover chamber of the igniting cover, to be in communication with the combustion chamber through the igniting cover, so that the gas in the gas intake channel is ignited by the igniting component in the windproof cover after entering the igniting cover and enters the combustion chamber to generate a combustion reaction (Fig. 2).
With respect to claim 7, Lim’s carwash machine modified by DeWall’s spray gun, DeWall further teaches wherein the locking switch has a locking portion (91); the locking switch is movably arranged along a direction getting close to or away from the operating handle, so that the locking portion is abutted against the operating handle (Fig. 3), or the locking portion avoids the operating handle to make the operating handle move (Fig. 4).
With respect to claim 8, Lim’s carwash machine modified by DeWall’s spray gun, DeWall further teaches wherein the locking switch has a locking position (Fig. 3) used for limiting the operating handle and an avoiding position (Fig. 4) used for avoiding the operating handle; the locking switch is movably arranged between the locking position and the avoiding position; the spray gun further comprises a cushion block (first actuation portion 96 and the second actuation portion 97), the cushion block being mounted on the spray gun outer shell; when the locking switching is at the locking position, the cushion block is on the side, far away from the operating handle (relative to the avoiding position), of the locking portion and is abutted against the locking portion, so as to lock the locking switch at the locking position (Fig. 4).
With respect to claim 10, Lim’s carwash machine modified by DeWall’s spray gun, Lim further discloses the machine further comprising: an oil tank (petroleum and gas tank. Page 4, lines 8-9), the oil tank being connected to an igniting component (inside 18) of the steam generator through an oil conveying pipeline (not shown), to supply oil to the igniting component.
With respect to claim 11, Lim’s carwash machine modified by DeWall’s spray gun, Lim further discloses the machine further comprising: a water tank (16), the water tank being in communication with a water storage chamber of the boiler body (26) of the steam generator through a water conveying pipeline (28), to supply water to the water storage chamber.
With respect to claim 14, Lim’s carwash machine modified by DeWall’s spray gun, Lim further discloses the machine further comprising an outer shell (exterior of 10 and 18) and a handrail (defined by 28) arranged on the outer shell, the handrail is formed integrally with at least a part of the outer shell (Fig. 2).

Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO2004/078542) in view of DeWall et al. (US 7,516,910. DeWall hereafter) and further in view of Grime (US 4,483,483).
With respect to claim 5, Lim’s carwash machine modified by DeWall’s spray gun, DeWall further teaches wherein the spray gun further comprises: a sealing component (71), at least a part of the sealing component being movably arranged in a spray gun main body (Fig. 4) of the spray gun, to control the on and off of the fluid in the spray gun main body; the operating handle is connected to the sealing component to drive the sealing component to move by pulling the operating handle, so as to control the on and off of the fluid in the spray gun main body. 
DeWall fails to disclose wherein, the sealing component comprises a cut-off flange used for cutting off a fluid channel in the spray gun main body and an elastic element connected to the cut-off flange, the elastic element being arranged in a retractable way to press the cut-off flange to a position of cutting off the fluid channel of the spray gun main body.
However, Grime teaches a spray gun comprising: a spray gun housing (1) and an operating handle (19), the operating handle being provided on the spray gun housing to control connection and disconnection of a fluid in the spray gun by pulling the operating handle (Fig. 1); wherein the spray gun further comprises: sealing component (spool valve 17) comprises a cut-off flange (wall 39. Fig. 1) used for cutting off a fluid channel (from 7 to 27) in the spray gun main body and an elastic element (spring means 21) connected to the cut-off flange, the elastic element being arranged in a retractable way to press the cut-off flange to a position of cutting off the fluid channel of the spray gun main body.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a spool valve sealing component, as taught by Grime, to DeWall’s spray gun, in order to a control spray of the spray gun (Fig. 1 and Col. 4, line 29 to Col. 5, line 29).
With respect to claim 6, Lim’s carwash machine modified by DeWall’s spray gun and Grime’s spool valve, Grime further teaches wherein the spray gun further comprises: a connecting rod (rod on the right of 43), one (left) end of the connecting rod being connected with the sealing component, and the other (right) end of the connecting rod being connected with the operating handle, so that the operating handle drives, through the connecting rod, the sealing component to move.
With respect to claim 9, Lim’s carwash machine modified by DeWall’s spray gun and Grime’s spool valve, Grime further teaches wherein the spray gun further comprises a gas intake pipe (7) and a gas discharge pipe (27); both the gas intake pipe and the gas discharge pipe are mounted on the spray gun main body; a gas intake channel (downstream end of 7) used for being in communication with a pipe cavity of the gas intake pipe (cavity occupied by left end of 17) and a gas discharge channel (upstream end of 27) used for being in communication with a pipe cavity of the gas discharge pipe (cavity occupied by right end of 17) are arranged on the spray gun main body; wherein, at least a part of the sealing component is movably arranged between the gas intake channel and the gas discharge channel, so as to cut off the gas intake channel and the gas discharge channel, or connect the gas intake channel and the gas discharge channel.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO2004/078542) in view of DeWall et al. (US 7,516,910. DeWall hereafter) and further in view of Kong (CN 205344846. IDS by Applicant. See Google English translated document).
With respect to claim 12, Lim’s carwash machine modified by DeWall’s spray gun, Lim and DeWall fail to further discloses the machine further comprising: a water replenishing pipeline, one end of the water replenishing pipeline being connected to the water tank, and the other end of the water replenishing pipeline being in communication with the water storage chamber of the steam generator; a water replenishing on-off control valve is provided on the water replenishing pipeline, so, when a water volume in the water storage chamber is less than a predetermined water volume, the water replenishing on-off control valve turns on the water replenishing pipeline to replenish water in the water tank.
However, Kong teaches a portable gas steam car washer (Fig. 1) a water replenishing pipeline (connected by 11, steam synchronous electric magnet valve), one (upstream) end of the water replenishing pipeline being connected to the water tank (2, U-shaped water tank), and the other (downstream) end of the water replenishing pipeline being in communication with the water storage chamber of the steam generator (3, steam generator); a water replenishing on-off control valve (11, steam synchronous electric magnet valve) is provided on the water replenishing pipeline, so, when a water volume in the water storage chamber is less than a predetermined water volume, the water replenishing on-off control valve turns on the water replenishing pipeline to replenish water in the water tank.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an on-off control valve, as taught by Kong, to Lim’s machine, in order to a control volumetric flow from the tank to the steam generator and spray gun (Page 2, tenth paragraph).
With respect to claim 13, Lim’s carwash machine modified by DeWall’s spray gun and Grime’s spool valve, Lim and DeWall fail to disclose the carwash machine further comprising: a steam pipeline, one end of the steam pipeline being in communication with a liquid storage chamber of the boiler body of the steam generator, and the other end of the steam pipeline being connected to the spray gun, to convey steam in the liquid storage chamber to the spray gun; wherein, a steam on-off control valve for controlling the on and off of the steam pipeline is provided on the steam pipeline, and a control valve for controlling the opening and closing of the steam on-off control valve is provided on an outer shell of the carwash machine.
However, Kong teaches a portable gas steam car washer (Fig. 1) with a steam pipeline (connected by 11, steam synchronous electric magnet valve), one (upstream) end of the steam pipeline being in communication with a liquid storage chamber (2, U-shaped water tank) of the boiler body of the steam generator (3, steam generator), and the other (downstream) end of the steam pipeline being connected to the spray gun (9, jet gun), to convey steam in the liquid storage chamber to the spray gun; wherein, a steam on-off control valve (11, steam synchronous electric magnet valve) for controlling the on and off of the steam pipeline is provided on the steam pipeline, and a control valve (11 and 4) for controlling the opening and closing of the steam on-off control valve is provided on an outer shell (1) of the carwash machine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an on-off control valve, as taught by Kong, to Lim’s machine, in order to a control volumetric flow from the tank to the steam generator and spray gun (Page 2, tenth paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a spray gun: Larson, Gassaway, Krakowski et al., Kuhns et al. and Kim Brillouet et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 8, 2022